       Case 2:21-cr-00049-MHT-JTA Document 128 Filed 05/07/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      CR. NO. 2:21-cr-49-MHT-JTA
                                          )
WILLIAM RICHARD CARTER, JR.               )

                                         ORDER

       Upon consideration of the defendant’s Motion to Modify Conditions of Pretrial

Release (Doc. No. 126, SEALED), filed on May 6, 2021, it is

       ORDERED as follows:

       1.     The motion is set for oral argument by telephone on May 10, 2021 at 2:00

p.m.

       2.     The government shall show cause in writing why the motion should not be

granted by 11:00 a.m. on May 10, 2021.

       3.     Attorney E. Shane Black shall participate in the hearing.

       4.     The United States Probation Office shall participate in the hearing.

       The Courtroom Deputy is DIRECTED to make arrangements for all parties to

participate by providing the dial-in information for the hearing

       DONE this 7th day of May, 2021.




                                   JERUSHA T. ADAMS
                                   UNITED STATES MAGISTRATE JUDGE
